     Case 1:17-cv-00642 Document 76 Filed 03/19/19 Page 1 of 1 PageID #: 726



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


FREEDOM FROM RELIGION FOUNDATION,
INC., et al.,

             Plaintiffs,

v.                                   CIVIL ACTION NO. 1:17-0642

MERCER COUNTY BOARD OF EDUCATION,
et al.,

             Defendants.


                                   O R D E R

             The court has received and reviewed the Rule 26(f)

Report filed in this case pursuant to Federal Rule of Civil

Procedure 26(f) and Local Rule of Civil Procedure 16.1(c).                By

Order entered on March 15, 2019, the court cancelled the

scheduling conference.        Upon further review, the court

understands that the parties have requested a scheduling

conference prior to the entry of a Scheduling Order.

Accordingly, it is hereby ORDERED that a Scheduling Conference

will be held on April 9, 2019, at 3:00 p.m. in Bluefield.

            The Clerk is directed to send a copy of this Order to

counsel of record.

            IT IS SO ORDERED this 19th day of March, 2019.

                                     ENTER:


                                    David A. Faber
                                    Senior United States District Judge
